The count demurred to states, in substance, that the plaintiffs had discharged the defendants from a certain debt, then due and owing from them to the plaintiffs, in consideration of dividends to be received from the proceeds of certain effects assigned by the defendants; and that, subsequent to such discharge, the defendants feeling themselves honorably bound to pay to the plaintiffs this debt, in consideration thereof and of one dollar to them paid, made the following new promise, to wit, to pay to the plaintiffs in one year after a final dividend, any difference that might then exist between their full debt and interest and the amount of any dividend or dividends the plaintiffs might *Page 472 
have previously received. The count further states, that more than one year has elapsed since the plaintiffs received notice that no dividend would be paid them from the assigned effects.
This statement of the cause of action shows, in effect, two separate and distinct considerations, as the foundation of thenew promise; first, a moral consideration, that the defendants, notwithstanding their discharge, felt themselves in honor bound to pay the plaintiffs debt; and, second, thevaluable consideration of one dollar, paid to the defendants by the plaintiffs when the new promise was made.
Are these considerations, as stated, sufficient in law to sustain the promise? Passing by the earlier cases, referred to at length in a note to the report of Wennall v. Adney, 3 Bos. 
Pul. 249, and some of which hold to the opposite, it may now be deemed settled, that no action can be maintained upon a promise founded upon a mere moral consideration. Mills v. Wyman, 3 Pick. 207; Eastwood v. Kenyon, 11 Ad.  Ell. 438; Beaumont
v. Reeve, 8 Ad.  Ell. (N.S.) 483; S.C. 55 Eng. C.L. 483. It has been said, that such a doctrine is not creditable to the common law; but the rule has its origin in the widely diversified character of moral duties, and the consequent difficulty of measuring them with exactness, and determining which are so high and obligatory in their nature as to demand, in their performance, the payment of money.
There is a class of cases which, for the most part, have been regarded as not falling within the rule, that a mere moral consideration will not support a promise. Of such is the case of a promise barred by the statute of limitations, where the party is under no legal liability to pay when the promise is made. And so, of the promise of an infant, made after he becomes of age, to pay a debt incurred during his minority, and which debt he is then at liberty to ratify or avoid. Upon the same principle, a promise to pay a debt originally usurious, where usury avoids the contract, but freed from all usury at the time the new promise is made, is binding, because the original contract is not coid,
but voidable only at the election of the borrower. And so, the promise of a bankrupt, made after certificate of discharge granted,
may be enforced, although now, in England, by statute (6 Geo. *Page 473 
IV. c. 16) the promise must be in writing. But it is settled, that such considerations as love, friendship, natural affection, even the close relation existing between parent and child, are not, of themselves, sufficient to support an express promise. Whether the promise of a feme covert, after coverture ended, to pay a debt contracted during coverture, falls within the limit of the exception, has been a subject of frequent discussion, and of decisions somewhat contrariant. In Lee v. Muggeridge, 5 Taunt. 36, an action was upheld against her executors, upon the bond of a feme covert, followed by her promise to pay, dumsola. But this case can hardly be deemed authority since the decision in Eastwood v. Kenyon, supra; and, in New York, an action was maintained against a woman, upon a contract of retainer entered into by her before a divorce. Wilson v.Burr, 25 Wend. 386. A more leading case, in the same State, affirming the validity of such a promise, is that of Goulding
v. Davidson, 3 Am. Law Reg. No. 1. N.S. 34, recently decided in the Court of Appeals. The facts were, that a feme covert
represented herself as unmarried and as trading on her own account, and so procured credit, and purchased goods, for which she gave her note. Her coverture was not known to the creditor. After the death of her husband, she promised to pay this debt, and an action was brought upon this promise. The decision proceeds, mainly, upon the ground, that being guilty of fraud in the original undertaking, trover or replevin might have been brought against her and her husband at any time after the supposed purchase was made, and since this cause of action existed against her during coverture, a promise by her, after coverture, rested upon this as a sufficient consideration.
The principle recognized in, and which, almost without exception, has controlled this class of cases, is this: that when the precedent original consideration was sufficient to sustain the promise, but the right of action was suspended or barred by some positive rule of statutory or common law, the debtor might, by a subsequent promise, waive the exemption which the law has interposed indirectly for his benefit, but, mainly, from reasons of sound policy.
The case here is one where the original right of action was *Page 474 
extinguished, not by the act of the law, but by the act of the parties. It was a voluntary release of the debt by the creditor to the debtor. In Willing v. Peters, 12 S.  R. 179, the question arose, how far a promise to pay a debt, thus discharged, might be enforced; and, because of the analogy between waiving a discharge created by act of law and one created by act of the parties, the court upheld the action. Shaw, C.J., in Valentine v. Foster, 1 Metc. 522, admits the closeness of the analogy, and suggests, if the rule be not narrow that allows the waiver in the one case to bind the party, and rejects it in the other; but he adds, that the Pennsylvania authority is the only one he has been able to find in support of the doctrine; and in the case then before him, ruled, that when a creditor released a debtor to make him a witness, the subsequent promise of the debtor was not binding. Considering his own decision, and that the case of Willing v. Peters was subsequently overruled in the same court, in Snevily v. Read, 9 Watts, 396, while in other courts it has been repeatedly adjudicated, that after thevoluntary release of a debt, an express promise does not revive it, nor does it form a sufficient consideration to support thenew promise, we may affirm that such, at present, is the settled law. Warren v. Whitney, 24 Maine, 561; Stafford v.Bacon, 1 Hill, 533.
But the plaintiffs aver an additional consideration for the defendant's promise, and this raises another question: because the former consideration not being illegal, but only insufficient, the latter may sustain the promise declared upon. This additional consideration is one dollar, for which, it is alleged, the defendants promised, c., to pay a sum greater than $1000.
Ordinarily, courts do not go into the question of equality
or inequality of considerations; but act upon the presumption that parties capable to contract are capable, as well, of regulating the terms of their contracts, granting relief only when the inequality is shown to have arisen from mistake,misrepresentation, or fraud. A different rule would, in every case, impose upon the court the necessity of inquiring into, and of determining the value of the property received by the party giving the promise. Such a course is obviously impracticable. In all cases, therefore, where the assumption or undertaking is founded upon the sale or exchange *Page 475 
of merchandise or property, or upon other than a money
consideration, and the promise has been deliberately made, the law looks no further than to see that the obligation rests upona consideration, that is, one recognized as legal, and ofsome value. But the reason of the rule ceases, and, hence, the rule ceases, when applied to contracts to pay money and founded solely upon a money consideration. How far a forbearance to sue, or the giving of time, or the mere waiver of some right, may support a promise, we do not consider, since the question does not arise. Nor for the like reason, do we consider how far the rule is qualified or limited by special statutes regulatinginterest; or in that class of contracts peculiar to the lawmerchant, as bottomry, respondentia, and the course ofexchange. Aside from these and some other exceptions, at common law a contract for the exchange of unequal sums of money at the same time, or at different times, when the element of time is no equivalent, is not binding; and, in such cases, courts may and do enquire into the equality of the contract; for its subject matter, upon both sides, has not only a fixed value, but is itself the standard of all values; and so for the difference of value, there is no consideration. In this principle, the earliest prohibitions, — earlier even than the time of Alfred, — and the later legislative enactments against usury, both in England and in this country, have their origin. The rule is deemed to be founded in good policy.
In the case before us, the only legal consideration the defendants received was one dollar, for which they engaged to pay a much larger sum. The case, therefore, falls within the principle adverted to. The consideration was not only unequal,
but grossly so. It was a mere nominal consideration; if even received by the defendants, it was, no doubt, regarded as such by them, and intended as such by the promisees. It was, at best, purely technical and colorable, and obviously is, wanting in that degree of equitable equality sufficient to support the promise declared upon.
The demurrer to the first count is therefore sustained. *Page 476